909 F.2d 424
RELIANCE INSURANCE COMPANY, Plaintiff-Counterclaim-Defendant-Appellee,v.The KENT CORPORATION, INC., Defendant-Counterclaim-Plaintiff-Appellant.
No. 88-7755.
United States Court of Appeals,Eleventh Circuit.
July 31, 1990.

Tom E. Ellis, Kracke, Thompson & Ellis, P.C., Birmingham, Ala., for defendant-counterclaim-plaintiff-appellant.
Lyman H. Harris and Lonette Lamb Berg, Harris, Evans & Downs, Birmingham, Ala., for plaintiff-counterclaim-defendant-appellee.
Appeal from the United States District Court for the Northern District of Alabama, Sam C. Pointer, Jr., Chief Judge.
Before TJOFLAT, Chief Judge, CLARK, Circuit Judge, and SMITH*, Senior Circuit Judge.
PER CURIAM:


1
Because this case has been settled, the parties have moved to dismiss the petition for rehearing filed by appellee.  Accordingly, the panel opinion published at 896 F.2d 501 (11th Cir.1990) is vacated.  The judgment of the district court is vacated and the case is remanded to the district court with instructions that the case be dismissed.  United States v. Munsingwear, Inc., 340 U.S. 36, 71 S.Ct. 104, 95 L.Ed. 36 (1950).



*
 Honorable Edward S. Smith, Senior U.S. Circuit Judge for the Federal Circuit, sitting by designation